THE THIRTEENTH COURT OF APPEALS

                                      13-20-00001-CV


                            ELDA ALANIZ
                                  v.
           CHRISTUS SPOHN HEALTH SYSTEM CORPORATION D/B/A
          CHRISTUS SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE


                                     On Appeal from the
                     County Court at Law No. 1 of Nueces County, Texas
                         Trial Court Cause No. 2019CCV-62129-1


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 15, 2021